529 So.2d 1114 (1988)
THE FLORIDA BAR, Complainant,
v.
Donald N. STORY, Respondent.
No. 71532.
Supreme Court of Florida.
August 25, 1988.
*1115 John F. Harkness, Jr., Executive Director and John T. Berry, Staff Counsel, Tallahassee, and John B. Root, Jr., Bar Counsel, Orlando, for complainant.
Donald N. Story, Lakeland, in pro. per.
PER CURIAM.
The Florida Bar brought this disciplinary action against Donald N. Story. The referee's report is now before the Court for consideration. Neither party seeks review of the report.
The referee found that respondent prepared a will for a client. When the client executed the will, the signatures of the witnesses purporting to attest to the testator's execution had already been obtained. Also, the notarized statement that the witnesses had signed in the presence of the testator had been executed prior to the testator's execution of the will.
The referee recommended that respondent be found guilty of violating the following provisions of the Rules of Professional Conduct (chapter 4 of the Rules Regulating The Florida Bar): rule 4-1.1, for failure to provide competent representation to a client; rule 4-8.4(b), for commission of a criminal act that reflects adversely on a lawyer's honesty, trustworthiness, or fitness as a lawyer; rule 4-8.4(c), for conduct involving dishonesty, fraud, deceit, or misrepresentation; and rule 4-8.4(d), for conduct prejudicial to the administration of justice.
The referee recommended that the respondent be suspended from the practice of law for thirty days. We approve the referee's report and order that Donald N. Story shall be suspended from the practice of law for thirty days. So that he can arrange to discontinue his practice in an orderly fashion, taking whatever steps are necessary to safeguard the interests of his clients, this suspension shall take effect September 26, 1988. Under rule 3-5.1(h), Rules Regulating The Florida Bar, respondent must provide notice of this suspension to all clients with matters pending in his practice.
The costs of this proceeding are assessed against the respondent. Judgment is entered against Donald N. Story for costs in the amount of $534.07, for which sum let execution issue.
It is so ordered.
EHRLICH, C.J., and OVERTON, McDONALD, SHAW, BARKETT, GRIMES and KOGAN, JJ., concur.